Citation Nr: 0921876	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-30 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for obstructive sleep 
apnea, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for night sweats, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980, 
and from February 1984 to January 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2003 and September 2004 rating 
decisions of the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a personal hearing before the 
undersigned at a Travel Board hearing in June 2006.  

The Board remanded this case in July 2007.


FINDINGS OF FACT

1.  Bilateral elbow tendonitis is attributable to service.  

2.  Bilateral hand tenosynovitis is attributable to service.  

3.  Obstructive sleep apnea has been diagnosed and is not 
attributable to service.  

3.  Night sweats have not been attributed to a known 
diagnosis or an undiagnosed illness related to service.




CONCLUSIONS OF LAW

1.  Bilateral elbow tendonitis was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Bilateral hand tenosynovitis was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Service connection for obstructive sleep apnea to include 
as due to an undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2008).

4.  Service connection for night sweats to include as due to 
an undiagnosed illness is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, 
VCAA letters were sent in September 2002 and July 2004.  
Thereafter, additional VCAA letters were sent in August 2005, 
August 2007, and October 2007, which cumulatively fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in August 2006 and a medical addendum was 
prepared in February 2009.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The claimant was also sent information regarding the 
appropriate disability rating or effective date to be 
assigned in May 2006, August 2007, and in October 2007.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
Operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. 
Reg. 75,669 (Dec. 18, 2006).

By history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 
1998).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

To qualify for compensation under above-indicated provisions, 
"Persian Gulf veteran" is defined as "a veteran who served on 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War."  38 
C.F.R. § 3.317 (d)(1). "Southwest Asia Theater of Operations" 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317 (d)(2).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues of service connection for obstructive sleep apnea 
and night sweats do not involve a simple diagnosis.  See 
Jandreau; see also Woehlaert.  The Veteran is not competent 
to diagnose and underlying disorder or assess etiology.  
Thus, the Veteran's lay assertions are not competent or 
sufficient in this regard.  


Joint Pains

The service treatment records reflect that the Veteran was 
treated for joint pains during service, from February through 
March 1995; however, these joint pains were attributed to a 
viral syndrome which resolved.  On his August 1999 retirement 
examination, the Veteran reported that he had joint pain.  

The post-service evidence includes, in pertinent part, a VA 
examination and a medical addendum.  In August 2008, the 
Veteran was afforded a VA examination.  At that time, he 
specifically reported bilateral elbow and hand pain.  He 
indicated that the onset was dated 1995-1996, during service.  
The examiner reviewed the claims file and examined the 
Veteran.  The pertinent diagnoses were bilateral elbow 
tendinitis and bilateral hand tenosynovitis.  The examiner 
stated that the Veteran did not have any residuals.  The 
examiner opined that these disabilities were caused by or the 
result of repetitive movements in those joints.  In February 
2009, the examiner provided an addendum.  The examiner again 
reviewed the claims file.  The examiner concluded that these 
disabilities were as likely as not the same as during 
military service, but were not due to an "undiagnosed 
illness."

In sum, the VA examiner attributed the diagnoses of bilateral 
elbow tendinitis and bilateral hand tenosynovitis to service.  
Accordingly, service connection for bilateral elbow 
tendinitis and bilateral hand tenosynovitis is warranted on a 
direct basis.  Since the disabilities have a diagnosis, they 
are not considered an undiagnosed illness.  


Sleep Apnea

The service treatment records show that the Veteran was 
treated for complaints of fatigue during service, from 
February through March 1995.  However, the service treatment 
records indicated that they were attributed to a viral 
syndrome which resolved.  On his August 1999 retirement 
examination, the Veteran reported that he had trouble 
sleeping. 

The Veteran was examined thereafter in October 1999.  He made 
various medical complaints, but did not report any sleep 
problems.  

The post-service evidence reflects that the Veteran underwent 
a physical examination in April 2000, but no sleep complaints 
were made.  

In January 2004, the Veteran underwent testing at the Sleep 
Disorder Center.  The Veteran complained of a history of 
snoring, night sweats, witnessed apneas, heartburn upon 
waking, leg movements, excessive daytime hypersomnolence, and 
occasional sleep talking.  A family history of snoring and 
daytime hypersomnolence was noted.  The impression was severe 
obstructive sleep apnea with clinically significant oxygen 
desaturation as well as snoring.  A week later, the Veteran 
underwent a night CPAP titration which was successful.  It 
was recommended that the Veteran lose weight, avoid alcohol 
and certain medications, and use a nightly CPAP.  

In August 2008, the Veteran was afforded a VA examination.  
The examiner noted that the Veteran had a history of sleep 
apnea with the onset in the mid-1990's during service.  It 
was noted that a sleep study was performed in January 2004.  
The impression was severe obstructive sleep apnea with 
clinically significant oxygen desaturation as well as 
snoring.  The diagnosis made by the VA examiner was sleep 
apnea without medical therapy.  The examiner opined that he 
could not resolve whether the Veteran's sleep apnea was 
caused by or the result of his time in service without resort 
to mere speculation.  Thereafter, the VA examiner provided an 
addendum in February 2009.  In that addendum, the examiner 
noted that severe obstructive sleep apnea was diagnosed in 
2004 and was less likely than not caused by or related to 
service.  The examiner noted that obstructive sleep 
apnea/hypopnea was predominantly caused by a developmentally 
narrow nasopharyngeal airway with superimposed natural aging 
and increased BMI.  He stated that it was not medically 
possible to say without reporting to mere speculation the 
precise onset, but it was present in January 2004.  

Since the claimed disability has a diagnosis, obstructive 
sleep apnea, it is not considered an undiagnosed illness.  

With regard to direct service connection, the competent and 
probative VA opinion determined that was less likely than not 
caused by or related to service.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).  

The Board recognizes that the examiner revised his opinion, 
but that was clearly after a review was conducted of 
pertinent medical authority findings, which he cited to in 
his opinion.  The VA examiner explained other potential 
causes and did not relate current obstructive sleep apnea to 
service.  Although the Veteran has submitted lay statements 
of his spouse and individuals who report that the Veteran has 
had sleep problems since 1991, such individuals are not 
competent to provide a diagnosis of a complex medical 
disorder or to provide evidence of a nexus between what they 
observed and a current disorder.  In this regard, the Board 
finds the medical examiner's opinion to be the most probative 
evidence on the question of etiology.  

Accordingly, service connection is not warranted on a direct 
basis.  



Night Sweats

The service treatment records reflect that the Veteran was 
treated for night sweats during service, from February 
through March 1995.  However, the service treatment records 
indicated that they were attributed to a viral syndrome which 
resolved.  

The Veteran was examined thereafter in October 1999.  He made 
various medical complaints, but did not report any sleep 
problems.  

The post-service evidence reflects that the Veteran underwent 
a physical examination in April 2000, but again no sleep 
complaints were made.  

In August 2008, the Veteran was afforded a VA examination.  
At that time, he was diagnosed as having sleep apnea.  The 
examiner opined that it was most likely that the Veteran's 
complaints of night sweats were due to the sleep apnea.  
However, the examiner completed a medical addendum in 
February 2009.  At that time, the examiner explained that 
true night sweats were drenching sweats at night, at normal 
or lower room temperatures, requiring a change of bedclothes.  
In a study of primary care patients, 41 percent felt that 
they had night sweats.  True night sweats may be due to 
malignancy, infection, medications, endocrine disorders, 
neurologic disorders, or idiopathic.  He opined that the 
medical evidence did not support sleep apnea as a proximate 
cause of night sweats, nor night sweats as a cause of sleep 
apnea.  

The examiner indicated that he could not say, without 
resorting to mere speculation, whether the Veteran had true 
night sweats.  However, they were not documented during the 
sleep study that was performed and the Veteran had an 87 
percent sleep efficiency.  The examiner indicated that there 
were no objective signs or evidence to support night sweats 
as an undiagnosed illness at that time.  

With regard to direct service connection, the Court has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  

In this case, night sweats has not been attributed to a 
diagnosed disability.  While it initially appeared that night 
sweats were related to sleep apnea, the VA examiner later 
indicated that there was no connection.  In any event, that 
disorder is not service-connected.  

The VA examiner's opinion as set forth above is competent and 
probative as he examined the Veteran, reviewed the claims 
file, and cited to pertinent medical authority in his 
addendum.  See Prejean.  The Board recognizes that the 
examiner revised his opinion, but that was clearly after a 
review of pertinent medical authority findings, which he 
cited to in his opinion.  The VA examiner opined that the 
Veteran did not have night sweats and there were no objective 
signs or evidence to support night sweats as an undiagnosed 
illness.  

Accordingly, service connection is not warranted on a direct 
basis.  

With regard to his claim that night sweats are an undiagnosed 
illness, in order for service connection to be granted for 
undiagnosed illness, there must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  The 
VA examiner indicated that the Veteran did not exhibit night 
sweats on his sleep study.  He was unable to conclude that 
the Veteran had experienced true night sweats, but was able 
to conclude that none were currently present.  

The Veteran does not meet all the criteria necessary for the 
Persian Gulf War presumption for service connection to apply 
as the Veteran does not have objective indications of chronic 
disability.


ORDER

Service connection for bilateral elbow tendonitis is granted.  

Service connection for bilateral hand tenosynovitis is 
granted.  

Service connection for sleep apnea is denied.  

Service connection for night sweats to include as due to 
undiagnosed illness is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


